Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



LUIS RODRIGUEZ,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-04-00124-CR

Appeal from the

County Court at Law No. Four

of El Paso County, Texas

(TC# 20030C11660)




MEMORANDUM OPINION

           Pending before the Court is Appellant’s motion to withdraw his notice of appeal 
pursuant to Tex. R. App. P. 42.2(a), which states that:
(a) At any time before the appellate court’s decision, the appellate court
may dismiss the appeal if the party that appealed withdraws its notice of
appeal--by filing a written withdrawal in duplicate with the appellate clerk,
who must immediately send the duplicate copy to the trial court clerk.  An
appellant must personally sign the written withdrawal. 

           No decision has issued in this case.  Appellant’s motion to withdraw his appeal is
signed by himself and his attorney.  The Clerk of this Court had indicated that a duplicate
copy of the motion has been delivered to the trial court clerk.  Appellant having complied
with the requirements of Rule 42.2(a), the Court has considered this cause on Appellant’s
motion and concludes the motion should be granted and the appeal should be dismissed.  We
therefore dismiss the appeal.
 
                                                                             RICHARD BARAJAS, Chief Justice
October 21, 2004

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.

(Do Not Publish)